Citation Nr: 0920344	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to July 1954, 
December 1955 to December 1958, and January 1959 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his service-
connected disabilities, including renal insufficiency with 
hypertension, rated 60 percent disabling; cataracts, rated 30 
percent disabling; coronary artery disease, rated 30 percent 
disabling; diabetes mellitus, type II, with erectile 
dysfunction, rated 20 percent disabling; hearing loss, rated 
10 percent disabling; and tinnitus, rated 10 percent 
disabling; render the Veteran unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the Veteran's claim.  Thus, no further discussion 
of the VCAA is necessary.

Appeal for TDIU

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007).

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.

The Veteran's renal insufficiency with hypertension is 
currently rated 60 percent disabling.  In addition, he is 
service-connected for cataracts, rated 30 percent disabling; 
coronary artery disease, rated 30 percent disabling; diabetes 
mellitus, type II, with erectile dysfunction, rated 20 
percent disabling; hearing loss, rated 10 percent disabling; 
and tinnitus, rated 10 percent disabling.  The Veteran's 
combined rating for all his service-connected disabilities is 
90 percent.  Therefore, the Veteran is eligible for an 
individual unemployability rating if he is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.

The Veteran was a factory worker from 1973 until 1997, when 
he last worked.  He has an eighth grade education.

The Veteran attended a VA examination for diabetes mellitus 
in May 2007.  Various diabetic complications were noted, 
including hypertension, a restricted diet, peripheral 
vascular disease, cardiac symptoms, neurovascular symptoms, 
gastrointestinal symptoms, visual impairment, and erectile 
dysfunction.  An effect on his usual daily activities was 
noted.  A cardiovascular examination that same month showed 
coronary artery disease.  That examiner found the Veteran 
could not do any heavy lifting or carrying as it may 
precipitate chest pain.

Subsequent to that examination, the Veteran filed his claim 
for TDIU.  Instead of ordering a new examination, an addendum 
to that examination was ordered and an opinion requested.  
The examiner found that the Veteran's diabetes and 
hypertension did not preclude him from doing mild physical 
labor or sedentary employment.  Based on this opinion, the RO 
denied the Veteran's claim for TDIU, despite two favorable 
opinions.

The first favorable opinion was from a VA provider, dated 
March 2008.  That provider stated that the Veteran's diabetes 
and complications precluded him from doing work of any kind.  
The second favorable opinion was from a private provider who 
found the Veteran was not able to perform work on any kind.  
Neither of these opinions gave a detailed rationale for their 
findings.

While the two favorable opinions do not have a detailed 
rationale, and therefore would not carry much weight, their 
findings are nonetheless supported by the record.  The 
Veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with his education 
and work experience. The Veteran's entire work history 
involves performing physical labor.  His education is limited 
to eighth grade, and he has never held a job in an office 
setting.  The Veteran cannot do any heavy lifting for fear of 
chest pain.  He can only do mild physical labor.  For 
example, the VA examiner said he reached his physical limits 
when riding a bicycle two miles on a flat surface.  
Certainly, these symptoms interfere with the Veteran's 
ability to perform physical labor, including the jobs 
inherent in factory work.  Thus, the negative VA opinion that 
the Veteran could still do mild physical labor or sedentary 
work does not carry much weight against the Veteran's claim, 
since the only job the Veteran is qualified to do is factory 
work, and that certainly involves more than mild physical 
labor.

There is more than enough evidence that the Veteran is 
unemployable due primarily to his service-connected 
disabilities, particularly diabetes mellitus and its service-
connected complications.  Therefore, considering the current 
severity of the Veteran's service-connected disabilities, 
considering that the Veteran currently has a combined rating 
of 90 percent, and resolving all doubt in the Veteran's 
favor, the Board finds that entitlement to individual 
unemployability is warranted.


ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


